Citation Nr: 0012551	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-01 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The appellant served on active duty from November 1956 to 
November 1959.

This appeal arises from an April 1998, Department of Veterans 
Affairs (VARO), New Orleans, Louisiana rating decision, which 
denied the appellant entitlement to service connection for 
bilateral hearing loss and a respiratory condition secondary 
to ionizing radiation exposure.


FINDINGS OF FACT

1.  The appellant was exposed to an estimated dose of 3.0 rem 
ionizing radiation as a result of his participation in 
Operations PLUMBBOB and HARDTACK I.

2.  There is no competent medical evidence of a nexus between 
the appellant's bilateral hearing loss or respiratory disorder 
and his period of active service, to include his exposure to 
ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
respiratory disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for bilateral 
hearing loss and a respiratory disorder as the result of 
exposure to ionizing radiation.  Under pertinent law and VA 
regulations, service connection may be granted if either 
disability was incurred or aggravated during service, or as a 
result of service, or if hearing loss manifested to a 
compensable degree within one year thereafter, or if a 
respiratory disability manifested as the result of ionizing 
radiation exposure during service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.311 (1999).  It 
is not necessary to have a diagnosis of a particular 
disability during service, but it is necessary to have 
manifestations sufficient to establish that a disability was 
present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) (1999).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service. See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this case, neither hearing loss 
disability nor chronic obstructive pulmonary disease is among 
the diseases entitled to presumptive service connection under 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) or among the 
"radiogenic diseases" listed at 38 C.F.R. § 3.311.  

The Board notes that the appellant's military medical records 
are presumed to have been destroyed by fire.  In a case where 
military records are presumed destroyed, the Board has a 
heightened duty to explain its findings and conclusions of 
law.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  However, 
it is noted that this heightened duty of review "does not 
lower the legal standard for proving a claim for service 
connection."  Russo v. Brown, 9 Vet.App. 46, 51 (1996).

1.  Entitlement to service connection for bilateral hearing 
loss.

As noted, the appellant's service medical records are 
unavailable.  An August 1998 letter from the Defense Special 
Weapons Agency confirmed that the appellant was a participant 
in Operations PLUMBBOB and HARDTACK I, U.S. atmospheric 
nuclear test series, conducted at the Nevada Test Site (NTS) 
during 1957 and the Pacific Proving Ground (PPG) during 1958, 
respectively.  Radiation dose information revealed that his 
total external dose reportedly ranged up to 3.0 rem to 
account for uncertainty.

A VA audio examination was conducted in November 1993 which 
revealed the following audiometric readings:

	 500	1000	2000	3000	4000
RIGHT	  15		    15	    15	    50	    90
LEFT	  30		      5	    15	    70	    95

Average pure tone thresholds at the indicated frequencies 
were 43 decibels on the right and 46 decibels on the left.  
Speech recognition was 94% on the right and 94% on the left.  
A summary of audiologic test results indicated moderate high 
frequency sensorineural hearing loss in each ear.

The Board finds that the appellant has not presented a well 
grounded claim for service connection for hearing loss 
disability.  In so finding, the Board concedes that he 
currently has bilateral hearing loss disability.  However, 
there is no evidence, medical or otherwise, of hearing loss 
until 1993, many years after the appellant's military 
separation.  There is also no medical opinion linking the 
hearing loss disability to service or to his exposure to 
ionizing radiation in service.  Because he has not submitted 
competent medical evidence linking the bilateral hearing loss 
disability to service, his claim for service connection for 
hearing loss must be denied as not well grounded.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the appellant 
was informed that the reason for the denial of his claim was 
that there was no objective medical evidence to substantiate 
that he currently has bilateral hearing loss that was incurred 
or aggravated during service, or manifested prior to November 
1993.  Additionally, by this decision, the Board is informing 
the appellant of what is necessary to make his claim well 
grounded.

2.  Entitlement to service connection for a respiratory 
disorder secondary to radiation exposure.

A VA examination was conducted in November 1993.  The 
appellant reported a history of a "spot or spots on lungs" 
by chest x-ray in approximately 1981, with a history of 
exposure to radiation in 1957 and 1958.  A non-tuberculosis 
diseases and injuries examination was performed.  Chest x-
rays revealed bilateral interstitial fibrosi present at the 
3rd tip of the apex of the left lung.  The impression was of 
chronic obstructive pulmonary disease.  Pulmonary function 
studies were also suggestive of mild obstructive lung disease 
with improvement following bronchodilator.  The diagnoses 
included mild chronic obstructive pulmonary disease; and 
history of radiation exposure, without any current 
symptomatology. 

The Board finds that the appellant has not submitted a well 
grounded claim for service connection for the currently 
diagnosed mild chronic obstructive pulmonary disease.  In so 
finding, the Board places emphasis on the lack of medical 
evidence of the respiratory disorder until many years after 
service.  The appellant himself indicated that he first had an 
abnormal chest x-ray in 1981, 22 years after service.  The 
Board also places emphasis of the lack of medical opinion 
linking the respiratory disorder to service or to the 
documented exposure to ionizing radiation in service.

As the appellant has not submitted competent medical evidence 
of a nexus between his currently diagnosed mild chronic 
obstructive pulmonary disease, first indicated by the medical 
evidence approximately 34 years after his separation from 
military service, and his period of active service or his 
exposure to ionizing radiation in service, his claim must be 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.  The 
Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for a respiratory disorder.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim and to explain why his current attempt fails.

VARO fulfilled its obligation under section 5103(a) in its 
Statement of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that there was 
no objective medical evidence to substantiate that he 
currently has a respiratory disorder that was incurred or 
aggravated during service, or as the result of ionizing 
radiation.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.



ORDER

Having found the claim for entitlement to service connection 
for bilateral hearing loss not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for a respiratory disorder not well grounded, the appeal is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


